UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1748


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN J. RACHEL; RGI, INCORPORATED, a Virginia Corporation;
CSM, INCORPORATED, a Maryland Corporation,

                Defendants – Appellants.



                              No. 09-2183


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PRISCILLA RACHEL,

                Defendant – Appellant,

          and

JOHN J. RACHEL; RGI, INCORPORATED, a Virginia Corporation;
CSM, INCORPORATED, a Maryland Corporation,

                Defendants.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.       William M. Nickerson, Senior
District Judge. (1:02-cv-00754-WMN)
Argued:   May 10, 2011                        Decided:   June 7, 2011


Before WILKINSON and SHEDD, Circuit Judges, and David C. NORTON,
Chief United States District Judge for the District of South
Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Edward Jay Tolchin, FETTMANN, TOLCHIN & MAJORS, PC,
Fairfax, Virginia, for Appellants.     Michael Anthony DiPietro,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee. ON BRIEF: Rod J. Rosenstein, United States Attorney,
Jamie M. Bennett, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              The United States filed this civil action against John

Rachel, Priscilla Rachel, RGI, Inc., and CSM, Inc.                 Pertinent to

this    appeal,     the   government   asserted   five    causes    of   action:

Counts 1-3 (False Claims Act violations); Count 7 (Payment Under

Mistake of Fact); and Count 8 (Unjust Enrichment).                    Following

trial, the jury returned a verdict on all counts in favor of

Priscilla Rachel, and against John Rachel, RGI, Inc., and CSM,

Inc.    Thereafter, the district court denied various post-trial

motions and entered final judgment in accord with the verdict.

              On appeal, Priscilla Rachel contends that the district

court erred in denying her post-trial motion for attorneys’ fees

and costs.        John Rachel, RGI, Inc., and CSM, Inc. contend that

the court erred in denying their post-trial motion for judgment

as a matter of law, asserting various grounds.              After having the

benefit of oral argument and carefully reviewing the briefs,

record, and controlling legal authorities, we find no reversible

error    in   the    district   court’s     disposition   of   these     issues.

Accordingly, we affirm substantially on the reasoning of the

district court.           See J.A. 39-53 (memorandum and order denying

post-trial motion of John Rachel, RGI, Inc., and CSM, Inc.);

J.A. 56-60 (memorandum and order denying post-trial motion of

Priscilla Rachel).

                                                                         AFFIRMED

                                        3